Johnson, J.
¶22 (dissenting) — The Public Records Act (PRA), chapter 42.56 RCW, is designed to guarantee citizens two rights. First, a requester of public records has the right to inspect public records. Second, a requester has the right to receive an adequate response to his or her request. Both rights were denied here.
¶23 The troubling rule embraced by the majority permits public agencies to deny the existence of public records they hold, and then wait for the clock to expire under a one-year statute of limitations to avoid disclosure. This turns the PRA on its head. I would hold that Jefferson County’s response to Mike Belenski’s public records request was false, the response did not comply with the PRA, the statute of limitations under the PRA was never triggered, and the lawsuit was timely. This court should embrace a rule prohibiting the government from enjoying the protections of the PRA’s statute of limitations when responding falsely to records requests. The majority instead holds the opposite, and for this reason, I respectfully dissent.
*463¶24 The majority claims the Court of Appeals read the PRA statute of limitations (RCW 42.56.550(6)) too narrowly in Tobin v. Worden, 156 Wn. App. 507, 233 P.3d 906 (2010). Perhaps the holding in Tobin would be too narrowly applied in cases where the government responds truthfully and accurately to a records request, but that is not what happened in Tobin. In that case, the Court of Appeals did nothing more than apply the words of the PRA’s statute of limitations as written. In Tobin, Susan Tobin repeatedly requested from the county copies of any complaints against her property. After her first request, the county sent her a copy of a one-page, handwritten complaint with some portions redacted. When it was sent to Tobin, this document included no corresponding explanation or response from the county.
¶25 Tobin later learned through a county code enforcement officer that additional, anonymous complaints had been made against her property and others. Tobin made another public records request via e-mail:
“I am requesting a copy of the anonymous letter received by code enforcement on or around 11/24/04 regarding file # E0401001. This letter apparently constituted an additional complaint against this landowner.”
Tobin, 156 Wn. App. at 510. The county responded in a letter:
“Thank you for your public disclosure request, which I received via e-mail on June 2,2005. In your e-mail, you requested a copy of the anonymous letter received by Code Enforcement on or around 11/24/04 regarding Code Enforcement case # E0401001.
“The pertinent document is enclosed with this letter. It is not, in fact, a letter from the complainant, but rather the internal staff notes from a phone call placed by the complainant. As you will see, the complainant has requested to remain anonymous.
“I trust that this responds fully to your public disclosure request. If you have questions or need additional information, please do not hesitate to contact me directly.”
*464Tobin, 156 Wn. App. at 510-11. Tobin wrote back to clarify, informing the county that the record they sent her was not the one she requested. The document she requested was in fact a letter received on November 24, 2004, rather than the internal staff notes. Tobin attached an e-mail from the code enforcement officer that specifically referenced the November 24, 2004 complaint. In response to Tobin’s clarifying letter, the county again responded:
“I apologize that we erred in properly retrieving the document you originally requested. I am working with [the code enforcement officer] and the Code Enforcement section and I believe that the enclosed letter fulfills your original request.”
Tobin, 156 Wn. App. at 511. However, the enclosed letter was yet another copy of the redacted one-page complaint the county already provided. The county provided no further response to Tobin’s records requests. The court correctly held that the PRA statute of limitations was not triggered “[b]ecause none of the county’s responses to the Tobins’ records requests amount to a claim of exemption or the last production of a record on a partial or installment basis” as required under RCW 42.56.550(6). Tobin, 156 Wn. App. at 515. The same scenario occurred here.
¶26 Jefferson County’s letter indicating there were “no responsive records” failed to satisfy either prong of RCW 42.56.550(6). Clerk’s Papers at 214. The county’s answer was neither a claim of exemption (as was recently detailed in Rental Housing Ass’n of Puget Sound v. City of Des Moines, 165 Wn.2d 525, 199 P.3d 393 (2009)) nor the last production of a record on a partial or installment basis.
¶27 The majority rewrites the statute, placing the burden on a public records requester to somehow know when the government’s response is false and bring suit to prove it—a fact a requester can rarely establish. Perhaps in this case, based on Belenski’s history and experiences with the county, that result makes sense. However, the rule the majority creates is statutorily unsupportable and inconsis*465tent with the statutory purpose and provisions.3 The county here falsely responded, denying that any responsive records existed. The PRA statute of limitations was not “triggered” by this false response. The Court of Appeals should be reversed.
Stephens, J., concurs with Johnson, J.
Reconsideration denied December 7, 2016.

 The PRA “shall be liberally construed and its exemptions narrowly construed ... to assure that the public interest will be fully protected.’’ RCW 42.56.030.